DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-22 are pending in the instant application.

Claim Objections
1.	Claim 21 is objected to because of the following informalities:  
Reference to Figures, Tables or Examples.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table in the specification “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 15 and 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-3, 7-11, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt-Dannert et al.
The claims are directed to a fusion protein comprising: (1) a bacterial microcompartment (BMC) shell protein comprising one or more subunit, and (2) a first component of a specific-binding pair, operably linked to the BMC shell protein such that the first component faces (1) a lumen side, or (ii) outside of a BMC shell formed incorporating the fusion protein and the fusion protein does not disrupt or prevent the folding of the BMC shell protein or the ability of the BMC shell protein to integrate with other BMC shell proteins into a BMC shell; wherein the first component is capable of forming a stable or irreversible interaction with a second component of the specific-binding pair.
Schmidt-Dannert et al (US Publication 2014/0295520) disclose of engineering heterologous protein-based microcompartments in Eut BMC shell proteins from 
Testing to verify operability/isolation,  Schmidt-Dannert et al constructed the operon to encode for 6His-tagged external BMC shell proteinΩ (EutS)/ His tag fusion protein for metal affinity isolation ([0031], [0078] [0097] [0098]  Fig. 19A):
“To facilitate rapid isolation of compartments with their encapsulated cargo enzymes, we have engineered a EutS shell protein that carries an N-terminal [his tag]” .

    PNG
    media_image1.png
    441
    297
    media_image1.png
    Greyscale


[0031] FIG. 19.  One-step metal-affinity isolation of recombinant nanocompartments from E. coli.  (A) Illustration of externally His-tagged compartments by co-expressing in E. coli both wild-type and N-terminally 6 times His-tagged EutS (at a lower rate to avoid potential interference with compartment assembly and pore blockage).  (B) PAGE-analysis of isolated compartments.  Shown are representative images as examples of: native PAGE of EutS and SDS PAGE of EutSMNLK compartments with EutC.sup.1-19-beta-galactosidase cargo.  Note that intact EutS compartments hardly migrate in the native PAGE gel. (C) TEM image of affinity isolated EutS shell. (D) 2D-gel electrophoreses of isolated EutSMNLK compartments with EutC.sup.1-19.beta.-galactosidase cargo.
This BMC construct as illustrated in Figure 19 A anticipates claims 1-3, 7-11, and 14-19 because this construct displays a BMC having multiple shell protein subunits attached to a polyhistidine (6) tag (his tag) whereby the his tag and Eut shell protein(s) create a ‘fusion protein’ and whereby the his tag is the ‘first component’ which ‘is capable of forming a stable or irreversible interaction with a second component of the specific-binding pair’.  Engineering to fuse the Eut shell protein with a His tag is carried out to allow isolation of the engineered BMCs via the his tag’s ability to bind to a metal column (see [0122] whereby the engineered BMC constructs are loaded onto a nickel sepharose FPLC column) for isolation which results in a ‘stable interaction’).

The construct of Schmidt-Dannert et al is consistent with the teachings within the instant Specification: “[i]n some embodiments, the first component is a peptide tag and the second component is a binding partner that specifically binds to the peptide tag…” [0024]).  In Schmidt-Dannert et al, the 6His tag is the ‘peptide tag’ and the metal is the ‘binding partner that specifically binds to the peptide tag’ as disclosed as being within the metes and bounds. 
Accordingly, Schmidt-Dannert et al disclose of each and every limitation of the instantly filed claims.


Claims 4-6, and 12-13 are objected to for depending upon a rejected base claim, however, claims 4-6 and 12-13 are free of the prior art of record.

Claims 20 and 22 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 25, 2021